Citation Nr: 0928261	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-20 206	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for loss of all teeth for 
purposes of dental treatment. 




ATTORNEY FOR THE BOARD



G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in June 2009.  Therefore, his request for a 
Board hearing is considered withdrawn.  38 C.F.R. § 20.704 
(2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The evidence demonstrates no loss of teeth as a result of 
combat or service trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in December 2006.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in December 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The medical 
evidence is sufficient for adequate opinions.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no persuasive evidence establishing that an event or injury 
occurred in service or that the Veteran's dental disorder 
manifested during the applicable period.  Further, there has 
been no medical indication to show a current disability which 
is associated with military service nor has there been 
evidence of continuity of symptoms.  Finally, the Board 
finds, as there is no evidence of an in service dental trauma 
and as the Veteran did not report any symptoms for over sixty 
years after his service, that there is sufficient evidence of 
record to decide the claim without an examination.

Service Connection Claims - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2008).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2008).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
Veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2008).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to Veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some Veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

 

Universal Tooth Numbering System

Factual Background and Analysis

At the outset, it should be note that during the Veteran's 
period of service, the United States Army employed a dental 
chart to number teeth; that chart is no longer in use.  In 
March 1949, the Veteran was granted service connection for 
dental problems involving several teeth.  The RO at the time 
converted the Army's numbering to the Universal Tooth 
Numbering System as shown on the chart presented above.  The 
Board will apply the Universal Tooth Numbering System when 
referring to the Veteran's various teeth.

In this case, the Veteran's report of physical examination 
and induction dated February 1943 showed that the Veteran's 
teeth numbered 32 and 16 were missing upon enlistment.  

A dental report dated May 1943 showed that the Veteran's 
teeth numbered 1, 17, 19 and 32 were missing.  The report 
additionally showed that the Veteran's tooth number 16 was 
carious and nonrestorable.  Further, the Veteran's teeth 
numbers 3, 30 and 31 were noted as restorable carious teeth.  

A September 1945 report of dental survey showed that the 
Veteran's teeth numbers 1, 16 17, 18 and 30 were missing.  
The Veteran's teeth numbered 3, 22, 23, 27, 28 and 29 were 
restorable carious teeth.  

A November 1945 report of physical examination prior to 
discharge noted that the Veterans teeth numbers 1, 16, 18, 
19, and 32 were missing.  

In an application for outpatient treatment, dated January 
1949, the Veteran requested treatment two molars, one on the 
left upper jaw and one on the right lower jaw due to aching.  
The Veteran stated that he believed his condition to be 
service-connected because he had them filled while in 
service.  The Veteran further noted that he was given 
fillings and had two teeth extracted in March 1943 and 
received fillings in September 1943, October 1944 and 
September 1945.  In March 1949, the Veteran was granted a 
non-compensable service connection rating for teeth numbered 
3, 22, 23, 27, 28, and 29.  

In a November 2006 correspondence, the Veteran stated that he 
wished to file a claim for service connection for dental 
trauma and the loss of all of his teeth in service.  In a 
notice of disagreement dated December 2007, the Veteran 
stated that he received fillings while in the army in 
England, France and Belgium at various field hospitals.  He 
stated that in 1945 while in the hospital in Camp Campbell, 
Kentucky, the Veteran was told that his teeth were bad and 
that his fillings had become infected.  The Veteran further 
stated that after he was examined for his first rating 
decision, his examining doctors told him that his teeth were 
infected due to his army fillings, that he would lose his 
teeth and that VA would be responsible for future treatments.  
He added that after all of his teeth were extracted he was 
fitted twice for dentures and was told that his bite would 
never be normal due to the fact that much of his lower front 
gum had been removed.  The Veteran concluded that he 
requested dentures that fit and that his the poor fillings 
and gum damage had caused him a lifetime of dental problems.  
In a correspondence dated December 29, 2006, the RO requested 
that the Veteran furnish any available evidence, including 
medical evidence, to help establish service connection.  The 
Veteran did not submit any medical/dental records to 
substantiate his claim.

In a VA-9 substantive appeal form, the Veteran stated that he 
was told by doctors that his teeth numbered 3, 22, 23, 27, 
28, and 29 were infected by fillings he received at field 
dental offices and that those teeth needed to be extracted 
and that VA would be responsible when they were extracted.  
He stated that all of his remaining teeth were extracted and 
two sets of dentures that did not fit were made for the 
Veteran at the VA dental office.  The Veteran stated that he 
wanted dentures that fit, he added that he was not requesting 
compensation.

Based upon the evidence of record, the Board finds that the 
Veteran did not lose his non service-connected teeth as a 
result of an in-service dental trauma.  There is no evidence 
of any specific dental trauma during active service.  While 
the Veteran's service treatment records do show that the 
Veteran was treated for carious teeth and had teeth 
extracted, there is no evidence in the Veteran's claims file 
which shows that his fillings caused an infection to spread 
among his remaining teeth.  The evidence also shows the 
Veteran does not meet the eligibility requirements for 
additional outpatient dental treatment.  He was not a 
prisoner of war and he does not meet the criteria for 
eligibility for either Class II(b) or (c), his service-
connected disabilities are not rated as totally disabling, he 
has no adjudicated service-connected compensable dental 
disability or dental disorder clinically determined to be 
complicating a medical disorder currently being treated by 
VA, and he is not a VA vocational rehabilitation trainee.  
Therefore, the Board finds entitlement to service connection 
for a dental disorder, to include service connection for the 
purposes of outpatient dental treatment, must be denied.  

While the evidence shows that the Veteran was treated in 
service for dental problems, there is no evidence in the 
Veteran's claims file which shows that treatment was 
necessitated as a result of a trauma or caused infection to 
spread to the Veteran's non service-connected teeth.  Where, 
as here, despite the Veteran's assertion that his teeth were 
removed as a result of service, there is no persuasive 
evidence which shows that the Veteran's present dental 
disorder was incurred during service and the Veteran has 
provided no evidence of a current diagnosis of dental 
disorders, the VA's duty to provide a medical examination is 
not triggered. 38 C.F.R. § 3.159(c)(4).  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, the 
Board notes that the Veteran failed to provide any additional 
evidence to support his claim despite a request within the 
December 2006 VCAA letter sent to him in the course of 
appeal.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street. If a Veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Further, the Veteran's first claim for any additional dental 
disorder occurred in November 2006, sixty one years after the 
Veteran's discharge and fifty seven years after he was first 
granted service connection for the treatment of the teeth 
which were filled in service.  The gap of time of between in-
service symptoms and the first post- service medical evidence 
of the Veteran's claimed dental disorder is, in itself, 
significant and it weighs against the Veteran's claims.  
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

As the Veteran's record contains no competent evidence of a 
dental trauma or of any disorder beyond the Veteran's service 
connected disorder upon discharge and no evidence has been 
provided to show a current disorder or a nexus between the 
Veteran's current condition and his service connected dental 
disorder, the Veteran's claims for service connection for 
dental disorders must be denied.

Therefore, the Board finds entitlement to service connection 
for a dental disorder, to include service connection for the 
purposes of outpatient dental treatment, must be denied.  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for loss of all teeth for 
purposes of dental treatment is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


